Citation Nr: 1725287	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-05309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for a service-connected respiratory disability, currently rated as 30 percent disabling, with asthma considered the predominant disability.  

2.  Entitlement to service connection for right big toe gout, to include as secondary to service-connected chronic kidney disease (CKD).

3.  Entitlement to service connection for left big toe gout, to include as secondary to service-connected CKD.

4.  Entitlement to service connection for temporomandibular joint disorder (TMJ), to include as secondary to service-connected diabetes mellitus (diabetes). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009, March 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2009, the Board denied the Veteran's claim for an increased rating in excess of 30 percent for his service-connected asthma.  Also in March 2009, the Board remanded the Veteran's claim for service connection for his sleep apnea for additional development.  Meanwhile, in a February 2009 rating decision (likely unavailable to the Board during its March 2009 review) the RO granted service connection for sleep apnea, rendering the Board's remand directives moot.  The instant appeal relating to a respiratory disability stems from the Veteran's appeal of this February 2009 rating decision that assigned a 30 percent rating for the Veteran's co-existing asthma and sleep apnea disabilities after determining that asthma was the predominant disability under 38 C.F.R. § 4.96.    

The Board notes that the Veteran's respiratory disability claim was understood by the RO to be a claim for entitlement to a separate rating for sleep apnea.  Because the Veteran has also asked to advance his claim in a manner that yields the most favorable result and requested a rating of 100 percent for his sleep apnea, the Board will re-characterize this claim as a claim for an increased rating for a respiratory disability, to include both asthma and sleep apnea.  Notably this provides the Veteran the broadest and most sympathetic review.   

The issues of entitlement to service connection for TMJ and entitlement to an increased rating for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's right and left big toe gout was caused or aggravated by his service-connected CKD.

CONCLUSION OF LAW

The criteria for service connection for right and left big toe gout as secondary to the Veteran's service-connected CKD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA applies to these claims.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice error or duty to assist omission is harmless.

Legal Framework 

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, service connection may be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Private medical records from July 2009 show diagnosis and treatment for big toe gout. 

The February 2010 VA examiner diagnosed the Veteran with bilateral great toe gout.  He noted the Veteran's report of acute gout episodes approximately every other month.  The examiner noted that CKD is a cause of gouty arthritis; however, he opined that the Veteran's gout was caused by multiple conditions but less likely than not caused or aggravated by his CKD.  The examiner further stated that he could not conclusively resolve the issue without resorting to mere speculation because there was insufficient medical evidence in the claims file.  In an October 2011 supplemental opinion, the examiner clarified the rationale for his negative nexus opinion by stating that gout caused by CKD is characterized by gouty attacks during episodes of acute renal failure (ARF).  The examiner described the Veteran's CKD as stable and noted that the Veteran had denied episodes of ARF and had not needed dialysis.  

In March and June 2010, the Veteran's primary care physician (PCP) of 17 years, Dr. M. M. provided positive nexus opinions stating that the Veteran's gout was precipitated and exacerbated by his CKD, but she did not provide a detailed rationale accompanying these opinions.   

Analysis 

It is undisputed that the Veteran has a current diagnosis of bilateral big toe gout, as evidenced by the February 2010 VA examination and his private and VA treatment records.  What remains necessary to establish is a causal linkage (nexus) between this disability and his service-connected CKD.  Here, the Board must weigh linkage opinions from the Veteran's PCP and the VA examiner.  Because Dr. M. M. is the Veteran's long-term PCP (17 years in 2008), she is particularly well-placed to opine on the effects of his CKD on his gout.  Although she did not provide a detailed rationale to accompany her positive nexus opinion, her opinion is supported by the clinical record of her caring for both the Veteran's CKD and gout over many years and thus, the Board assigns probative weight to her medical opinion that his gout was precipitated or aggravated by his chronic kidney disease.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The VA examiner's statement that CKD causes gout generally lends additional support to the PCP's positive nexus opinion.  

The VA examiner's primary basis for his conclusion that the Veteran's gout may not be related to his CKD is that gouty attacks are usually linked to episodes of ARF and that the Veteran's CKD was stable and did not require dialysis.  First, the Board notes that the VA examiner in part relied on the Veteran's history of not having episodes of ARF, a medical question the Veteran may not have the expertise to answer.  Second, the examiner's statement that the Veteran's CKD was stable and did not need dialysis, although accurate then, is no longer true.  VA treatment records and the Veteran's written statements accompanying his substantive appeal show that he started dialysis in 2012.  The record also reflects that his disability rating for CKD was increased from 60 percent to 100 percent in March 2012, indicative of a worsening of this condition.  Because the VA examiner's opinion relied on now outdated clinical information, the Board assigns it less probative weight.  

In conclusion, the Board finds that the positive nexus opinion from the Veteran's PCP outweighs the VA examiner's opinion because it reflects more familiarity with the Veteran's medical history and clinical picture and is otherwise consistent with the record.  This opinion is also supported by the VA examiner's statement that CKD is a cause of gouty arthritis.  Accordingly, service connection for right and left big toe gout as secondary to the Veteran's service-connected CKD is warranted.  


 ORDER

Service connection for right big toe gout is granted.

Service connection for left big toe gout is granted.  


REMAND

Regrettably, the Board finds that further development is required prior to adjudicating the remaining matters on appeal.

Service connection for TMJ

In a June 2008 supplemental opinion, the October 2007 VA examiner stated that the Veteran's TMJ was unrelated to his service-connected diabetes, but the examiner did not specifically state whether the Veteran's TMJ was aggravated by his service-connected diabetes.   He also did not address the Veteran's specific theory of entitlement reported in an August 2008 written statement.  In that statement, the Veteran described how his diabetes increased his risk for oral infections, causing him to lose teeth and ultimately affecting his bite.  On remand, the AOJ should arrange for an updated opinion (or additional examination if necessary) to address aggravation, especially in the context of the Veteran's statements regarding diabetes-related infections and their impact on his TMJ. 

Increased rating for co-existing respiratory disabilities

The Veteran claimed entitlement to a separate disability rating for his service-connected sleep apnea in addition to his 30 percent rating for asthma.  As noted in the introduction, the Board considers this claim to include a request for an increased rating for the co-existing respiratory disabilities. 

In a February 2011 statement of the case (SOC), the RO denied the Veteran's claim for a separate disability rating for sleep apnea under 38 C.F.R. § 4.96(a), which prohibits separate ratings for certain co-existing respiratory disabilities.   In the SOC, the RO noted that the Veteran's sleep apnea is 50 percent disabling due to the need for a C-PAP machine.  The RO continued the 30 percent rating, however, after finding that asthma was the Veteran's predominant disability, referencing a May 2004 written statement from the Veteran's pulmonologist which described the interaction between asthma and sleep apnea in general terms.  

Because the other medical evidence of record is similarly dated or older, the Board finds that a remand is necessary for an updated VA respiratory examination to provide an accurate assessment of the severity of the Veteran's service-connected respiratory disabilities and an updated determination as to which is the predominant disability.  

Finally, in its March 2009 decision denying the Veteran's claim to an increased rating for asthma, the Board noted harmless error in the May 2004 notice provided to the Veteran.  Although the Board concluded that this defect was harmless, on remand the RO should send the Veteran an updated VCAA notice that complies with Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006) and Vazques-Flores v.  Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter providing appropriate notice regarding his respiratory disability increased rating claim.  

2.  Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his asthma, sleep apnea, and TMJ. 

3.  Then schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected respiratory disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.  The examination report MUST include the results of pulmonary function tests. 

In addition, the examiner should note whether the Veteran has had asthma attacks (and if so, their frequency); whether he has required physician visits for care of exacerbating episodes of asthma (and if so, their frequency); and whether he has required the use of systemic (oral or parenteral) corticosteroids, high-dose corticosteroids, or immunosuppressive medications (and if so, their frequency).

Regarding sleep apnea, the examiner MUST note the Veteran's use of a C-PAP machine and whether he has experienced chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required a tracheostomy.  

The examiner MUST also state which respiratory disorder is the predominant disability and MUST provide a detailed explanation for that determination. 

The examiner MUST also describe how the symptoms of the Veteran's sleep apnea and asthma interact and/or exacerbate each other and state how this relationship impacts the overall severity of his respiratory disability.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  Then arrange for a VA medical examiner (preferably the October 2007 VA examiner) to review the claims file and opine on the following:

a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's TMJ was CAUSED by any service-connected disabilities (including, but not limited to diabetes)?

b.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's TMJ was AGGRAVATED by any service-connected disabilities (including, but not limited to diabetes)?  (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  This explanation should address the Veteran's August 2008 written statement asserting that increased infections due to diabetes led to missing teeth which affected his bite and precipitated his TMJ.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).  

If the requested VA examiner is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the entire record to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, then such examination should be scheduled.

5.  The AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


